                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                          Case No. 16-CR-00334-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING AMENDED
                                                                                            ADMINISTRATIVE MOTION TO
                                  14             v.                                         SEAL
                                  15     JENNIFER YANG & DANIEL WU,                         Re: Dkt. No. 196
                                  16                    Defendants.

                                  17

                                  18          On October 15, 2019, Defendant Jennifer Yang filed two motions to dismiss portions of

                                  19   the superseding indictment (ECF Nos. 163, 165), which Defendant Daniel Wu joined (ECF No.

                                  20   175, 176). In connection with those motions to dismiss, Defendants filed a request for judicial

                                  21   notice, which contained various exhibits. ECF No. 164. Because those exhibits apparently

                                  22   contained personally identifiable information of alleged victims, Defendants subsequently moved

                                  23   to remove the original exhibits (ECF No. 181) and refiled redacted versions of the exhibits (ECF

                                  24   No. 182). In this district, however, parties are not permitted to redact information without court

                                  25   order, so the Court ordered Defendants to file an administrative motion to seal. ECF No. 187.

                                  26          The Court denied Defendants’ first administrative motion to seal (ECF No. 194) for failure

                                  27   to comply with the requirements of Criminal Local Rule 56-1. ECF No. 195. Defendants have

                                  28                                                    1
                                       Case No. 16-CR-00334-LHK-1
                                       ORDER GRANTING AMENDED ADMINISTRATIVE MOTION TO SEAL
                                   1   refiled the administrative motion to seal, and it is now before the Court. ECF No. 196.

                                   2          “The law recognizes two qualified rights of access to judicial proceedings and records.”

                                   3   United States v. Doe, 870 F.3d 991, 996–97 (9th Cir. 2017) (internal quotation marks and

                                   4   alterations omitted). “There is ‘a First Amendment right of access to criminal proceedings’ and

                                   5   documents therein.” Id. (quoting Press-Enter. Co. v. Super. Ct., 478 U.S. 1, 8, (1986) [hereinafter

                                   6   Press-Enter. II]). “There is also a common law right ‘to inspect and copy public records and

                                   7   documents, including judicial records and documents.’” Id. (quoting Nixon v. Warner Commc’ns,

                                   8   Inc., 435 U.S. 589, 597 (1978)). Although both rights provide for “a strong presumption in favor

                                   9   of access,” the First Amendment right of access is “generally understood to provide a stronger

                                  10   right of access than the common law.” United States v. Bus. of Custer Battlefield Museum & Store

                                  11   Located at Interstate 90, Exit 514, S. of Billings, Mont., 658 F.3d 1188, 1194, 1197 n.7 (9th Cir.

                                  12   2011); see Doe, 870 F.3d at 997. The presumption afforded by the First Amendment right of
Northern District of California
 United States District Court




                                  13   access can be overcome only “by a compelling governmental interest” that “is narrowly tailored to

                                  14   serve that interest.” Id. (quoting Press-Enter. Co. v. Super. Ct., 464 U.S. 501, 509–10 (1984)

                                  15   [hereinafter Press-Enter. I]).

                                  16          A presumption of access only obtains, of course, if the First Amendment right of access or

                                  17   the common law right of access applies to the documents at issue in a particular case. Therefore,

                                  18   courts often begin their inquiry by determining whether either right applies to the documents at

                                  19   issue. Custer Battlefield Museum & Store, 658 F.3d at 1192. In the instant case, however, the

                                  20   Court need not do so. The Court assumes without deciding that the stronger First Amendment

                                  21   right of access applies, but that any resulting presumption of openness has been rebutted by

                                  22   Federal Rule of Criminal Procedure 49.1. See Doe, 870 F.3d at 998.

                                  23          As relevant here, Federal Rule of Criminal Procedure 49.1 authorizes courts to redact

                                  24   certain personally identifiable information. Specifically, Rule 49.1 provides that court filings may

                                  25   include only:

                                  26                   (1) the last four digits of the social-security number and taxpayer-
                                                           identification number;
                                  27

                                  28                                                    2
                                       Case No. 16-CR-00334-LHK-1
                                       ORDER GRANTING AMENDED ADMINISTRATIVE MOTION TO SEAL
                                                      (2) the year of the individual’s birth;
                                   1
                                                      (3) the minor’s initials;
                                   2
                                                      (4) the last four digits of the financial-account number; and
                                   3
                                                      (5) the city and state of the home address.
                                   4
                                       Fed. R. Crim. P. 49.1(a). In other words, Rule 49.1 instructs that the remainder of an individual’s
                                   5
                                       social-security number, financial-account numbers, date of birth, or address should be redacted in
                                   6
                                       court filings. Having reviewed the unredacted version of the exhibits, the Court is satisfied that
                                   7
                                       Defendants seek only to seal material that falls within these categories of personally identifiable
                                   8
                                       information.
                                   9
                                               Therefore, as set out in the below table, the Court GRANTS the administrative motion to
                                  10
                                       seal.
                                  11                   Document                                 Page/Line                   Ruling
                                  12      Exhibit A to Defendant Jennifer         The months and days of two          GRANTED.
Northern District of California




                                          Yang’s Amended Request for
 United States District Court




                                                                                  dates of birth and the first
                                  13      Judicial Notice in Support of           five digits of a Social
                                          Defendant Jennifer Yang’s Motion        Security number on US-
                                  14      to Dismiss Counts Two, Three,           013137
                                  15      Four, and Five of the Superseding
                                          Indictment (ECF No. 182)
                                  16      Exhibit A to Defendant Jennifer         The months and days of two          GRANTED.
                                          Yang’s Amended Request for              dates of birth and the first
                                  17      Judicial Notice in Support of           five digits of a social security
                                          Defendant Jennifer Yang’s Motion        number of US-013138
                                  18
                                          to Dismiss Counts Two, Three,
                                  19      Four, and Five of the Superseding
                                          Indictment (ECF No. 182)
                                  20      Exhibit A to Defendant Jennifer         The month and day of a date         GRANTED.
                                          Yang’s Amended Request for              of birth on US-013139
                                  21      Judicial Notice in Support of
                                          Defendant Jennifer Yang’s Motion
                                  22
                                          to Dismiss Counts Two, Three,
                                  23      Four, and Five of the Superseding
                                          Indictment (ECF No. 182)
                                  24

                                  25

                                  26
                                  27

                                  28                                                      3
                                       Case No. 16-CR-00334-LHK-1
                                       ORDER GRANTING AMENDED ADMINISTRATIVE MOTION TO SEAL
                                                      Document                           Page/Line                Ruling
                                   1
                                          Exhibit A to Defendant Jennifer     The house number and street    GRANTED.
                                   2      Yang’s Amended Request for          portion of a home address on
                                          Judicial Notice in Support of       US-013141
                                   3      Defendant Jennifer Yang’s Motion
                                          to Dismiss Counts Two, Three,
                                   4
                                          Four, and Five of the Superseding
                                   5      Indictment (ECF No. 182)
                                          Exhibit B to Jennifer Yang’s        The month and day of a date    GRANTED.
                                   6      Amended Request for Judicial        of birth and the first five
                                          Notice in Support of Defendant      digits of a Social Security
                                   7      Jennifer Yang’s Motion to           number on US-008721
                                   8      Dismiss Counts Two, Three, Four,
                                          and Five of the Superseding
                                   9      Indictment (Dkt. 182)
                                          Exhibit C to Jennifer Yang’s        The month and day of a date    GRANTED.
                                  10      Amended Request for Judicial        of birth on US-015164
                                          Notice in Support of Defendant
                                  11      Jennifer Yang’s Motion to
                                  12      Dismiss Counts Two, Three, Four,
Northern District of California




                                          and Five of the Superseding
 United States District Court




                                  13      Indictment (Dkt. 182)
                                          Exhibit C to Jennifer Yang’s        A home address on US-          GRANTED.
                                  14      Amended Request for Judicial        015166
                                          Notice in Support of Defendant
                                  15
                                          Jennifer Yang’s Motion to
                                  16      Dismiss Counts Two, Three, Four,
                                          and Five of the Superseding
                                  17      Indictment (Dkt. 182)
                                          Exhibit C to Jennifer Yang’s        Four bank account numbers      GRANTED.
                                  18      Amended Request for Judicial        on US-015173
                                  19      Notice in Support of Defendant
                                          Jennifer Yang’s Motion to
                                  20      Dismiss Counts Two, Three, Four,
                                          and Five of the Superseding
                                  21      Indictment (Dkt. 182)
                                  22

                                  23   IT IS SO ORDERED.

                                  24   Dated: October 25, 2019

                                  25                                                ______________________________________
                                                                                    LUCY H. KOH
                                  26                                                United States District Judge
                                  27

                                  28                                                 4
                                       Case No. 16-CR-00334-LHK-1
                                       ORDER GRANTING AMENDED ADMINISTRATIVE MOTION TO SEAL
